DETAILED ACTION

1.	This office action is in responsive to the applicant’s arguments filed on 6/24/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 12, 14-15, 20-32 are currently pending.
4.	Claims 12 and 20 are amended.  Claims 1-11 are canceled.

Response to Arguments
                                           Response: 35 U.S.C.  § 112
5.    Applicants argue:
	“Claims 12 ,14-15 and 20-32 stand rejected under 35 U.S.C. § 112, first paragraph, as
containing subject matter which was not described in the Specification in such a way as to
reasonably convey to one skilled in relevant art that the inventors, at the time the application
was filed, had possession of the claimed invention. In addition, the Examiner rejects claims
12 ,14-15 and 20-32 as being indefinite for failing to particularly point out and distinctly
claim the subject matter which applicant regards as the invention. Reconsideration and
withdrawal of the rejection are respectfully requested for at least the reasons below.
Applicant has amended independent claims 12 and 20 to clarify that the rather than
describing that that the updated power signal (VDD2) is generated from the VDD, the claim
amendments clarify that the transformation logic generates updated power signal
(VDD_IN_2) such that timing of the VDD2, e.g., the “off-time” of the VDD_IN_2, is based
at least in part on the off-time of VDD_IN. For example, as shown in FIG. 3C, when the
VDD_IN transitions low at time TO, so does the VDD_IN_2. Unlike the prior art, however,
the VDD2 stays low for a single clock cycle of the system (see, e.g., paragraph 0054 of the
Application), whereas the VDD_IN stays low for multiple consecutive clock cycles before
transitioning high again (see e.g., FIG. 3C, paragraph 0053 of the Application). Thus, the
claims presently recite, “generating, by the transformation logic circuit, an updated power
signal (VDD2) that defines a first updated high portion, an updated low portion, and a second
updated high portion, wherein the first updated high portion transitions to the updated low
portion the first time (TO) and extends one clock single until transitioning to the updated
second high portion at a third time (T1) earlier than the second time (Tn) corresponding to the
VDD”.
Therefore, it is believed that the claim amendments presently submitted herein are
supported by the original application and clarify the Examiner’s concerns regarding the
updated VDD2 signal. Accordingly, withdrawal of the rejection is respectfully requested.”
(Remarks: pages 7-8)

6.    Examiner Response:
	The examiner notes that with the recent amendment to the claims, the applicant’s 
arguments, see page 7, filed 2/17/22, with respect to the 35 U.S.C. 112 (a) rejections have been 
fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejections has been withdrawn.
	The examiner further notes that with the recent amendment, it’s still unclear how the 
transformation logic receives power, which results in the VDD2 having a high portion (turned 
on) when the VDD is off.  The examiner notes that the recent amendment explains how the 
VDD2 has a first updated high portion, an updated low portion and a second updated high 
portion, however, as shown in Fig. 3a of the drawings of the current application, the 
transformation logic receives power, which results in the VDD2 having a high portion (turned 
on) when the VDD is off, which still makes the recent amendment unclear where it states 
“generating, by the transformation logic circuit, an updated power signal (VDD2) that defines a 
first updated high portion, an updated low portion, and a second updated high portion, wherein 
the first updated high portion transitions to the updated low portion the first time (TO) and 
extends one clock single until transitioning to the updated second high portion at a third time 
(T1) earlier than the second time (Tn) corresponding to the VDD, wherein the VDD and the 
VDD2 are power signals that provide power and are different from data signals configured to 
store data values in a latch, and wherein the VDD and the VDD2 have overlapping high portions 
of the power signals”.  Therefore, the rejection is being maintained. 

                                            Response: 35 U.S.C.  § 103
7.    Applicants argue:
	“The Examiner appears to rely on Learnabout to cure the deficiencies of Kim (see page
7 of Final Office Action mailed on March 25, 2022). Applicant respectfully points out,
however, that VEXTI or the VEXTTI are output by the based on whether the power gating
circuit is operating in a normal mode or a stand-by mode, respectively (see Kim, paragraph
0140). Further, Kim describes that VEXT1 and VEXTT1 are essentially the same signal, but 
with different amplitudes. For example, when operating in the normal mode, VEXTI is output 
having a first “relatively high power level or high amplitude” and the VEXTTI signal is not 
output. When operating in the stand-by mode, the power level (e.g., voltage level) of the VEXT1 
lowered to produce the VEXTT1 having a reduced power. Kim’s power gating circuit, however, 
cannot operate simultaneously in both the normal mode or a stand-by mode. Therefore, even 
assuming arguendo that Learnabout describes “D and O signals having overlapping high 
portions”, Kim cannot be modified by Learnabout to output the VEXTI and VEXTTI having 
overlapping high portions. Consequently, Kim cannot achieve Applicant’s feature, “wherein the 
VDD and the VDD2 have overlapping high portions of the power signals,” because doing so 
would change the principal operation of Kim’s power gating circuit. Furthermore, there is no 
reason to expect that Kim’s power gating circuit could be successfully modified so that it would 
operating simultaneously in the normal mode and the stand-by mode to produce overlapping 
signals without destroying Kim’s intended purpose of outputting VEXT1 having a high power 
level (first voltage level) when operating in a normal operating mode, and outputting VEXT11 
having a low power level (a second voltage level lower than VEXT1) when operating in a stand-
by operating mode.
With continued reference to the outstanding Office Action, Page 7 states:
The examiner considers the D and Q shown in Fig. 5.3.5 of the Learnabout electronics reference, to be the VDD and VDD2, since the input to the flip-flop has a low and/or high state which is result of the voltage setting for flip-flop. Also, as shown in Fig. 5.3.5 of the Learnabout electronics reference, there are overlapping high portions from the inputs of D and Q, see Pg. 3, Timing Diagram, 1st - 3rd paragraph, "The ‘Edge triggered D type flip-flop, etc.” and Fig. 5.3.5 of the Learnabout electronics reference.

Applicant respectfully points out, however, that Leamabout expressly describes that the 
D and Q signals are data signals — not power signals that are different from data signals.
Consequently, Learnabout indeed fails to disclose, among other features, “wherein the VDD and the VDD2 have overlapping high portions of the power signals,” and therefore fails to sufficiently compensate for the limitations excluded from the Kim reference as discussed in detail above. Moreover, Kim’s VEXTI and VEXTT1 are power supply signals used to power a logic circuit to perform logic operations. Notably, the Kim states that VEXT1 is used to drive the IC circuit to perform additional logic operations (See Kim, paragraph 0049). There is no reason to expect that Kim’s logic circuit can successfully operate as intended when replacing the intended power signals VEXT] and VEXTT1 with Learnabout’s low power D and Q logic signals. Therefore, one a person of ordinary skill in in the art would not find it obvious to modify Kim using Learnabout’s low power D and Q logic signal in an attempt to achieve Applicant’s feature, “wherein the VDD and the VDD2 have overlapping high portions of the power signals.” 
(Remarks: pages 10-11)

8.    Examiner Response:
	The examiner notes that the VDD2 signal is generated from the VDD signal as shown in 
Fig. 3A of the drawings of the current application.  Therefore, it shows that the VDD and VDD2 
are not operating at the same time.  Also, as stated above in section 6 of the current office action, 
it’s still unclear how VDD2 is getting power to be turned on when VDD is off because VDD2 is 
generated from VDD as shown in Fig. 3A of the drawings of the current application, see 
paragraph [0051] of the specification.  
	Also, the applicant’s arguments on pages 12-13 with respect to the limitation of claim 1 
that states “generating, by the transformation logic circuit, an updated power signal (VDD2) that 
defines a first updated high portion, an updated low portion, and a second updated high portion, 
wherein the first updated high portion transitions to the updated low portion the first time (T0) 
and extends one clock single until transitioning to the updated second high portion at a third time 
(T1) earlier than the second time (Tn) corresponding to the VDD, wherein the VDD and the 
VDD2 are power signals that provide power and are different from data signals configured to 
store data values in a latch, and wherein the VDD and the VDD2 have overlapping high portions 
of the power signals” have been considered but are moot because the arguments do not apply to 
the current rejection.

Claim Objections
9.	Claims 12 and 20 are objected to because of the following informalities:  In the providing limitation of claim 12, the claim limitation appears to contain a grammatical error where the limitation states “providing, using a power management logic circuit, a power signal (VDD) that a first high portion, a low portion, and a second high portion, wherein the first high portion transitions to the low portion at a first time (TO) where power is not provided and which extends for a plurality of cycles until transitioning to the second high portion at a second time (Tn).  The examiner recommends adding the word “comprises” after the word “that” and before the phrase “a first high portion”.   
Also, in the generating limitation of claim 12 and the transformation logic circuit 
limitation of claim 20, the claim language appears to contain a grammatical error where it states “wherein the first updated high portion transitions to the updated low portion the first time (T0) and extends one clock single until transitioning to the updated second high portion at a third time (T1) earlier than the second time (Tn) corresponding to the VDD”.  The examiner recommends changing the phrase “one clock single” to “one clock cycle”.  
	Further, in the outputting limitation of claim 12, a left parenthesis should be added before the phrase “Tn” where it states “outputting, by the transformation logic circuit, the VDD2, wherein the second updated high portion is maintained while the low portion of the VDD is maintained until the second time Tn), and wherein the VDD2 is a different power signal than the VDD”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
10.	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-15 and 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 12 and 20 its unclear how the transformation logic receives power, which results in the VDD2 having a high portion (turned on) when the VDD is off.  In paragraph [0054] of the specification it states “Also shown in signal VDD_IN_2 315 that is generated by the transformation logic 320 based on VDD_IN 305 and is out from the transformation logic 320 to the latch 340 and random generation logic 330. The VDD_IN_2 signal 315 is generated such that it also beginning in a power providing high state. The VDD_IN_2 signal 315 then transitions into a low section that does not provide power at time t1 then returns to a high state at time t2. The amount of time between t1 and t2 is equal to one clock cycle of the system”.  The examiner considers the transformation logic outputting an updated power signal (VDD2) based on the VDD being powered on. Also, dependent claims 14-15 and 21-32 are also rejected under 35 U.S.C. 112(b), since these claims depend upon claims 12 and 20.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14-15, 20-25 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shook (U.S. PGPub 2013/0193938) in view of Kim (U.S. PGPub 2012/0200345) in further view of Huston et al. (U.S. Patent 8,826,206) (from IDS dated 9/27/16).

Examiner’s note: Regarding the limitation of claim 12 that states “providing, using a power management logic circuit, a power signal (VDD) that a first high portion, a low portion, and a second high portion”, the examiner considers the HS power signal to be the VDD, where there’s a high portion and a low portion and a second high portion as shown in Fig. 3 of the Shook reference, see paragraph [0026] – [0027] and Fig. 3 of the Shook reference.
Regarding the limitation of claim 12 that states “wherein the first high portion transitions to the low portion at a first time (T0) where power is not provided and which extends for a plurality of cycles until transitioning to the second high portion at a second time (Tn)”, the examiner notes that as shown in Fig. 3 of the Shook reference, the high portion transitions to a low portion for a plurality of cycles before transitioning back to a high portion, see paragraph [0026] – [0027] and Fig. 3 of the Shook reference.
Regarding the limitation of claim 12 that states “generating, by the transformation logic 
circuit, an updated power signal (VDD2) that defines a first updated high portion, an updated 
low portion, and a second updated high portion”, The examiner considers the CNTL power 
signal to be the VDD2 power signal, since the CNTL signal defines a first updated high portion, 
an updated low portion, and a second updated high portion as shown in Fig. 3 of the Shook 
reference.  Also, the examiner considers the select circuit to be the transformation logic circuit, 
since the select circuit can correspond to a set of logic devices, see paragraph [0026] – [0027], 
paragraph [0029], paragraph [0037] and Fig. 3 of the Shook reference.
	Regarding the limitation of claim 12 that states “wherein the first updated high portion 
transitions to the updated low portion the first time (T0) and extends one clock single until 
transitioning to the updated second high portion at a third time (T1) earlier than the second time 
(Tn) corresponding to the VDD”, the examiner notes that as shown in Fig. 3 of the 
Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the low portion 
until T5, while the power signal HS is still in the low portion, see paragraph [0026] – [0027], 
paragraph [0029] and Fig. 3 of the Shook reference.
Regarding the limitation of claim 12 that states “and wherein the VDD and the VDD2 
have overlapping high portions of the power signals”, the examiner notes that as shown in Fig. 3 of the Shook, reference, there are overlapping high portions for the CNTL and HS power signals, see paragraph [0026] – [0027], paragraph [0029] and Fig. 3 of the Shook reference.
	Regarding the limitation of claim 12 that states “receiving, at a transformation logic circuit, the VDD from the power management logic”, the examiner considers the power gating unit 1 to be the transformation logic circuit, since the power gating unit 1 is receiving the power (VEXT 1) and outputs an VEXTT1.  The examiner considers the VEXT1 and the VEXTT1 to be the VDD and the VDD2, since the VEXT1 is the first power supply voltage that is supplied to the power gating unit 1 and the output of the power gating unit 1 is the power supply voltage VEXTT1, see paragraph [0128], paragraph [0134] – [0135] and Figs. 10 and 11 of the Kim reference.
	Regarding the limitation of claim 12 that states “outputting, by the transformation logic 
circuit, the VDD2, wherein the second updated high portion is maintained while the low portion 
of the VDD is maintained until the second time (Tn)”, the examiner notes that as shown in Fig. 3 
of the Shook reference, the CNTL power signal is high from T5 to T6, the power signal HS is 
still low, see paragraph [0026] – [0027], paragraph [0029] and Fig. 3 of the Shook reference.
	Regarding the limitation of claim 12 that states “and receiving the VDD2 from the transformation logic at a plurality of pairs of latches connected to the transformation logic”, the examiner notes as shown in Fig. 1 of the Huston et al. reference, the logic (item 111) and the latch circuits are connected.  The plurality of latches are within the latch circuits as shown in Fig. 3.  Also, the examiner considers the output from the logic 111 to be the VDD2 (updated signal), since based on the output of the logic 111 the latch circuits changes, see Col. 2 lines 44-47, “The first region 110 includes logic 111, etc.”, Col. 5 lines 10-15, “However, when the VDD signal, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, and Figs. 1, 2B and 3 of the Hutson et al. reference.
	Regarding the limitation of claim 12 that states “and generating, using a plurality of random generation logic integrated respectively into the plurality of pairs of latches, a plurality of respective random values for the one cycle that VDD2 is low, wherein the plurality of random generation logic receives the VDD2 from the transformation logic to generate a random value”, the examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low, see Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3 of the Hutson et al. reference.
Shook discloses “providing, using a power management logic circuit, a power signal (VDD) that a first high portion, a low portion, and a second high portion” as [Shook (paragraph [0026] – [0027], Fig. 3)] Examiner’s interpretation: The examiner considers the HS power signal to be the VDD, where there’s a high portion and a low portion and a second high portion as shown in Fig. 3 of the Shook reference;
“wherein the first high portion transitions to the low portion at a first time (T0) where power is not provided and which extends for a plurality of cycles until transitioning to the second high portion at a second time (Tn)” as [Shook (paragraph [0026] – [0027], Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Shook reference, the high portion transitions to a low portion for a plurality of cycles before transitioning back to a high portion;
“generating, by the transformation logic circuit, an updated power signal (VDD2) that 
defines a first updated high portion, an updated low portion, and a second updated high portion” 
as [Shook (paragraph [0026] – [0027], paragraph [0029], paragraph [0037] and Figs. 3 and 4)] 
Examiner’s interpretation: The examiner considers the CNTL power signal to be the VDD2 
power signal, since the CNTL signal defines a first updated high portion, an updated low portion, 
and a second updated high portion as shown in Fig. 3 of the Shook reference.  Also, the examiner 
considers the select circuit to be the transformation logic circuit, since the select circuit can 
correspond to a set of logic devices;
 	“wherein the first updated high portion transitions to the updated low portion the first
time (T0) and extends one clock single until transitioning to the updated second high portion at a 
third time (T1) earlier than the second time (Tn) corresponding to the VDD” as [Shook
(paragraph [0026] – [0027], paragraph [0029], Fig. 3)] Examiner’s interpretation: As shown in 
Fig. 3 of the Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the 
low portion until T5, while the power signal HS is still in the low portion;
“wherein the VDD and the VDD2 are power signals that provide power and are different 
from data signals configured to store data values in a latch” as [Shook (paragraph [0026], Fig. 
3)];
“and wherein the VDD and the VDD2 have overlapping high portions of the power 
signals” as [Shook (paragraph [0026] – [0027], paragraph [0029], Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Shook, reference, there are overlapping high portions for the CNTL and HS power signals;
	“outputting, by the transformation logic circuit, the VDD2, wherein the second updated 
high portion is maintained while the low portion of the VDD is maintained until the second time 
(Tn)” as [Shook (paragraph [0026] – [0027], paragraph [0029], Fig. 3)] Examiner’s 
interpretation: As shown in Fig. 3 of the Shook reference, the CNTL power signal is high from 
T5 to T6, the power signal HS is still low;
“and wherein the VDD2 is a different power signal than the VDD” as [Shook (paragraph [0026], Fig. 3)];
While Shook teaches having a transformation logic circuit that can generate an updated 
power signal (VDD2) that defines a first updated high portion, an updated low portion, and a second updated high portion, Shook does not explicitly disclose “receiving, at a transformation logic circuit, the VDD from the power management logic”
Kim discloses “receiving, at a transformation logic circuit, the VDD from the power management logic” as [Kim (paragraph [0128], paragraph [0134] – [0135], Figs. 10 and 11)] Examiner’s interpretation: The examiner considers the power gating unit 1 to be the transformation logic circuit, since the power gating unit 1 is receiving the power (VEXT 1) and outputs an VEXTT1.  The examiner considers the VEXT1 and the VEXTT1 to be the VDD and the VDD2, since the VEXT1 is the first power supply voltage that is supplied to the power gating unit 1 and the output of the power gating unit 1 is the power supply voltage VEXTT1;
Shook and Kim are analogous art because they are from the same field endeavor of analyzing the power of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Shook of having a transformation logic circuit that can generate an updated power signal (VDD2) that defines a first updated high portion, an updated low portion, and a second updated high portion by incorporating receiving, at a transformation logic circuit, the VDD from the power management logic as taught by Kim for the purpose of reducing power consumption of a logic circuit in stand-by mode and capable of retaining data of the logic circuit in the stand-by mode without any additional device.
Shook in view of Kim teaches receiving, at a transformation logic circuit, the VDD from the power management logic.
The motivation for doing so would have been because Kim teaches that by having a semiconductor device that includes an integrated circuit that has a power gating function, the ability to reduce power consumption of a logic circuit in stand-by mode without data within the function blocks being lost, can be accomplished (Kim (paragraph [0003] – [0007]).
While the combination of Shook and Kim teaches receiving the VDD from the power 
management at a transformation logic circuit, and outputting, by the transformation logic circuit, the VDD2, wherein the second updated high portion is maintained while the low portion of the VDD is maintained until the second time (Tn), Shook and Kim do not explicitly disclose “A computer implemented method for increasing performance when modeling random latch values; and receiving the VDD2 from the transformation logic at a plurality of pairs of latches connected to the transformation logic; and generating, using a plurality of random generation logic integrated respectively into the plurality of pairs of latches, a plurality of respective random values for the one cycle that VDD2 is low, wherein the plurality of random generation logic receives the VDD2 from the transformation logic to generate a random value; and storing, using the plurality of pairs of latches the plurality of random values, wherein the VDD2 is used to power each latch of the pair of latches On or Off”
Huston et al. discloses “A computer implemented method for increasing performance when modeling random latch values” as [Huston et al. (Abstract, Col. 2 lines 37-43, “Turning now to Fig. 1, an electronic circuit 100, etc.”)];
“and receiving the VDD2 from the transformation logic at a plurality of pairs of latches connected to the transformation logic” as [Huston et al. (Col. 2 lines 44-47, “The first region 110 includes logic 111, etc.”, Col. 5 lines 10-15, “However, when the VDD signal, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 1, 2B and 3)] Examiner’s interpretation: As shown in Fig. 1 of the Huston et al. reference, the logic (item 111) and the latch circuits are connected.  The plurality of latches are within the latch circuits as shown in Fig. 3.  Also, the examiner considers the output from the logic 111 to be the VDD2 (updated signal), since based on the output of the logic 111 the latch circuits changes; 
“and generating, using a plurality of random generation logic integrated respectively into the plurality of pairs of latches, a plurality of respective random values for the one cycle that VDD2 is low, wherein the plurality of random generation logic receives the VDD2 from the transformation logic to generate a random value” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)] Examiner’s interpretation: The examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low;
“and storing, using the plurality of pairs of latches the plurality of random values, wherein the VDD2 is used to power each latch of the pair of latches On or Off” as [Huston et al. (Col. 6 32-38, “Fig. 6 illustrates a flow diagram, etc.”)] Examiner’s interpretation: The pseudo-random values is transmitted from the latch circuit to another region of the electrical circuit. To transmit the pseudo-random values from the latch circuits, the pseudo-random values would have to be stored.  Also, he examiner considers the output from the logic 111 to be the VDD2 (updated signal), since based on the output of the logic 111 the latch circuits changes; 
Shook, Kim and Huston et al. are analogous art because they are from the same field endeavor of analyzing the power of a circuit.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Shook and Kim of receiving the VDD from the power management at a transformation logic circuit, and outputting, by the transformation logic circuit, the VDD2 by incorporating A computer implemented method for increasing performance when modeling random latch values; and receiving the VDD2 from the transformation logic at a plurality of pairs of latches connected to the transformation logic; and generating, using a plurality of random generation logic integrated respectively into the plurality of pairs of latches, a plurality of respective random values for the one cycle that VDD2 is low, wherein the plurality of random generation logic receives the VDD2 from the transformation logic to generate a random value; and storing, using the plurality of pairs of latches the plurality of random values, wherein the VDD2 is used to power each latch of the pair of latches On or Off as taught by Huston et al. for the purpose of testing a power island interface in a circuit.
Shook in view of Kim in further view of Huston et al. teaches a computer implemented method for increasing performance when modeling random latch values; and receiving the VDD2 from the transformation logic at a plurality of pairs of latches connected to the transformation logic; and generating, using a plurality of random generation logic integrated respectively into the plurality of pairs of latches, a plurality of respective random values for the one cycle that VDD2 is low, wherein the plurality of random generation logic receives the VDD2 from the transformation logic to generate a random value; and storing, using the plurality of pairs of latches the plurality of random values, wherein the VDD2 is used to power each latch of the pair of latches On or Off.
The motivation for doing so would have been because Huston et al. teaches that by implementing a model of an electrical circuit including a first region and a second region, the ability to test the for the problem in a first region without slowing down the simulation can be accomplished (Huston et al. (Col. 1 lines 25-53, “When a power island is turned, etc.”). 

Examiner’s note: Regarding claim 14, the examiner notes as shown in Fig. 3 of the 
Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the low portion until T5, while the power signal HS is still in the low portion, see paragraph [0026] – [0027], paragraph [0029] and Fig. 3 of the Shook reference.

With respect to claim 14, the combination of Shook, Kim and Huston et al. discloses the 
method of claim 12 above, and Shook further discloses “wherein the low portion of the power signal (VDD) extends for a plurality of cycles while the VDD2 signal transitions from the first high portion to the low portion and from the low portion to the second high portion.” as [Shook
(paragraph [0026] – [0027], paragraph [0029], Fig. 3)] Examiner’s interpretation: As shown in 
Fig. 3 of the Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the 
low portion until T5, while the power signal HS is still in the low portion;

With respect to claim 15, the combination of Shook, Kim and Huston et al. discloses the 
method of claim 14 above, and Shook further discloses “wherein the low portion of the VDD2 
that extends from the first time period to the second time period to define a first down cycle of 
the VDD2 that occurs during the low portion of the VDD” as [Shook (paragraph [0026] – [0027], paragraph [0029], Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the low portion until T5, while the power signal HS is still in the low portion;

With respect to claim 20, Huston et al. discloses “A computer system for increasing performance when modeling random latch values” as [Huston et al. (Abstract, Col. 2 lines 37-43, “Turning now to Fig. 1, an electronic circuit 100, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 12 above and is rejected using the same teachings.

With respect to claim 21, the combination of Shook, Kim and Huston et al. discloses the system of claim 20 above, and Huston et al. discloses “wherein the latch is further connected to a random generation logic circuit” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)] Examiner’s interpretation: The examiner considers the random generation logic to be inherent in the Huston et al. reference, since the latches are within latch circuits that produce pseudo random values when the VDD is low;
“wherein the random generation logic circuit generates a random value for the one cycle that VDD2 is low” as [Huston et al. (Col.4 lines 4-13 “When the latch circuit 200 determines, etc.”, Col. 5 lines 10-15 “However, when the VDD signal is low, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 2B and 3)];
“and wherein the random value (D) is stored by the latch” as [Huston et al. (Col. 6 32-38, “Fig. 6 illustrates a flow diagram, etc.”)] Examiner’s interpretation: The pseudo-random values is transmitted from the latch circuit to another region of the electrical circuit. To transmit the pseudo-random values from the latch circuits, the pseudo-random values would have to be stored;

With respect to claim 22, the combination of Shook, Kim and Huston et al. discloses the system of claim 20 above, and Huston et al. further discloses “a plurality of latches connected to the transformation logic circuit” as [Huston et al. (Col. 2 lines 44-47, “The first region 110 includes logic 111, etc.”, Col. 5 lines 10-15, “However, when the VDD signal, etc.”, Col. 6 lines 32-55, “Fig. 6 illustrates a flow diagram, etc.”, Figs. 1, 2B and 3)] Examiner’s interpretation: As shown in Fig. 1 of the Huston et al. reference, the logic (item 111) and the latch circuits are connected.  The plurality of latches are within the latch circuits as shown in Fig. 3;

With respect to claim 23, the combination of Shook, Kim and Huston et al. discloses the system of claim 20 above, and Shook further discloses “wherein the low portion of the power signal (VDD) extends for a plurality of cycles while the VDD2 signal transitions from the first high portion to the low portion and from the low portion to the second high portion” as [Shook (paragraph [0026] – [0027], paragraph [0029], Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the low portion until T5, while the power signal HS is still in the low portion;

Examiner’s note: Regarding claim 24, the examiner notes that as shown in Fig. 3 of the Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the low portion until T5, while the power signal HS is still in the low portion, see paragraph [0026] – [0027], paragraph [0029] and Fig. 3 of the Shook reference.

With respect to claim 24, the combination of Shook, Kim and Huston et al. discloses the system of claim 23 above, and Shook further discloses “wherein the low portion of the VDD2 that extends from the first time period to the second time period to define a first down cycle of the VDD2 that occurs during the low portion of the VDD” as [Shook (paragraph [0026] – [0027], paragraph [0029], Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the low portion until T5, while the power signal HS is still in the low portion;

With respect to claim 25, the combination of Shook, Kim and Huston et al. discloses the system of claim 20 above, and Shook further discloses “wherein the latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop” as [Shook (paragraph [0044], Fig. 5)];

Examiner’s note: Regarding claim 29, the examiner notes as shown in Fig. 1 of the Huston et al. reference, a power signal that is sent from logic 111 to the latch circuits 112.  The examiner considers the power signal being sent from logic 111, to be the VDD2, since based on the output of the logic 111 the latch circuits changes;

With respect to claim 29, the combination of Shook, Kim and Huston et al. discloses the system of claim 22 above, and Huston et al. further discloses “wherein the transformation logic circuit provided the VDD2 to the plurality of latches and the plurality of random generation logic circuits.” as [Huston et al. (Col. 3 lines 5-13, “In operation, when the first region is powered, etc.”, Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Huston et al. reference, a power signal that is sent from logic 111 to the latch circuits 112.  The examiner considers the power signal being sent from logic 111, to be the VDD2, since based on the output of the logic 111 the latch circuits changes;

With respect to claim 30, the combination of Shook, Kim and Huston et al. discloses the system of claim 20 above, and Huston et al. further discloses “wherein the random generation logic circuits generate a pseudo random value for each cycle that an input signal is low.” as [Huston et al. (Col. 3 lines 14-28, “However, when the power is turned off, etc.”)];

With respect to claim 31, the combination of Shook, Kim and Huston et al. discloses the method of claim 12 above, and Shook further discloses “wherein the VDD2 transitions at a first point in time from a first high portion that provides power to a low portion that stops providing the power and transitions at a second point in time from the low portion to a second high portion that provides the power such that the period from the first time section to the second time section defines a single cycle of the VDD2” as [Shook (paragraph [0026] – [0027], paragraph [0029], Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the low portion until T5, while the power signal HS is still in the low portion;

With respect to claim 32, the combination of Shook, Kim and Huston et al. discloses the system of claim 20 above, and Shook further discloses “wherein the VDD2 transitions at a first point in time from a first high portion that provides power to a low portion that stops providing the power and transitions at a second point in time from the low portion to a second high portion that provides the power such that the period from the first time section to the second time section defines a single cycle of the VDD2” as [Shook (paragraph [0026] – [0027], paragraph [0029], Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Shook reference, the CNTL signal transitions to a low portion at T2 and stays at the low portion until T5, while the power signal HS is still in the low portion;

12.	Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shook (U.S. PGPub 2013/0193938), Kim (U.S. PGPub 2012/0200345), Huston et al. (U.S. Patent 8,826,206) (from IDS dated 9/27/16) in view of Gupta et al. (U.S. PGPub 20170317672).

With respect to claim 26, the combination of Shook, Kim and Huston et al. discloses the system of claim 25 above.
While the combination of Shook, Kim and Huston et al. teach a latch as being a simple set-reset latch, Shook, Kim and Huston et al. do not explicitly disclose “wherein the simple set-reset latch is one selected from a group consisting of a SR NOR latch, a SR NAND latch, a SR AND-OR latch, and a JK latch”
Gupta et al. discloses “wherein the simple set-reset latch is one selected from a group consisting of a SR NOR latch, a SR NAND latch, a SR AND-OR latch, and a JK latch” as [Gupta et al. (paragraph [0012] – [0013], Figs. 2A-2D)];
Shook, Kim, Huston et al. and Gupta et al. are analogous art because they are from the same field endeavor of analyzing the power of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Shook, Kim and Huston et al. of having a latch as being a simple set-reset latch by incorporating wherein the simple set-reset latch is one selected from a group consisting of a SR NOR latch, a SR NAND latch, a SR AND-OR latch, and a JK latch as taught by Gupta et al. for the purpose of analyzing a power-on-reset (POR) circuit configured to reset a latch.
Shook in view of Kim in view of Huston et al. in further view of Gupta et al. teaches wherein the simple set-reset latch is one selected from a group consisting of a SR NOR latch, a SR NAND latch, a SR AND-OR latch, and a JK latch.
The motivation for doing so would have been because Gupta et al. teaches that by analyzing a power-on-reset (POR) circuit configured to reset a latch, the ability to protect an integrated circuit from current surges can be accomplished (Gupta et al. (paragraph [0002], paragraph [0010]).

With respect to claim 27, the combination of Shook, Kim and Huston et al. discloses the system of claim 25 above.
While the combination of Shook, Kim and Huston et al. teach a latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop, Shook, Kim and Huston et al. do not explicitly disclose “wherein the gated latch with conditional transparency is one selected from a group consisting of a gated SR latch, a gated D latch, and an Earle latch”
Gupta et al. discloses “wherein the gated latch with conditional transparency is one selected from a group consisting of a gated SR latch, a gated D latch, and an Earle latch.” as [Gupta et al. (paragraph [0012] – [0013], Figs. 2A-2D)];
Shook, Kim, Huston et al. and Gupta et al. are analogous art because they are from the same field endeavor of analyzing the power of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Shook, Kim and Huston et al. of having a latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop by incorporating wherein the gated latch with conditional transparency is one selected from a group consisting of a gated SR latch, a gated D latch, and an Earle latch as taught by Gupta et al. for the purpose of analyzing a power-on-reset (POR) circuit configured to reset a latch.
Shook in view of Kim in view of Huston et al. in further view of Gupta et al. teaches wherein the gated latch with conditional transparency is one selected from a group consisting of a gated SR latch, a gated D latch, and an Earle latch.
The motivation for doing so would have been because Gupta et al. teaches that by analyzing a power-on-reset (POR) circuit configured to reset a latch, the ability to protect an integrated circuit from current surges can be accomplished (Gupta et al. (paragraph [0002], paragraph [0010]).

13.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shook (U.S. PGPub 2013/0193938), Kim (U.S. PGPub 2012/0200345), Huston et al. (U.S. Patent 8,826,206) (from IDS dated 9/27/16) in view of Lin et al. (U.S. PGPub 2005/0077926).
With respect to claim 28, the combination of Shook, Kim and Huston et al. discloses the system of claim 25 above.
While the combination of Shook, Kim and Huston et al. teach a latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop, Shook, Kim and Huston et al. do not explicitly disclose “wherein the D flip-flop is selected from a group consisting of a classical positive-edge-triggered D flip-flop, a master-slave edge-triggered D flip-flop, and an Edge-triggered dynamic D storage element”
Lin et al. discloses “wherein the D flip-flop is selected from a group consisting of a classical positive-edge-triggered D flip-flop, a master-slave edge-triggered D flip-flop, and an Edge-triggered dynamic D storage element.” as [Lin et al. (paragraph [0010])];
Shook, Kim, Huston et al. and Lin et al. are analogous art because they are from the same field endeavor of analyzing signals of a circuit;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Shook, Kim and Huston et al. of having a latch is one selected from a group consisting of a simple set-reset latch, a gated latch with conditional transparency, a D flip-flop, a T flip-flop, and a JK flip-flop by incorporating wherein the D flip-flop is selected from a group consisting of a classical positive-edge-triggered D flip-flop, a master-slave edge-triggered D flip-flop, and an Edge-triggered dynamic D storage element as taught by Lin et al. for the purpose of switching clock signals.
Shook in view of Kim in view of Huston et al. in further view of line et al. teaches wherein the D flip-flop is selected from a group consisting of a classical positive-edge-triggered D flip-flop, a master-slave edge-triggered D flip-flop, and an Edge-triggered dynamic D storage element.
The motivation for doing so would have been because Lin et al. teaches that by having a signal switching circuit, the ability to maintain a stable signal output at the moment of signal switching can be accomplished (Lin et al. (paragraph [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147